Name: Decision of the EEA Joint Committee No 7/96 of 29 February 1996 amending Annex XI (Telecommunication services) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  communications;  information technology and data processing
 Date Published: 1996-04-25

 25.4.1996 EN Official Journal of the European Communities L 102/50 DECISION OF THE EEA JOINT COMMITTEE No 7/96 of 29 February 1996 amending Annex XI (Telecommunication services) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XI to the Agreement was amended by Decision of the EEA Joint Committee No 26/95 (1); Whereas Council recommendation 95/144/EC of 7 April 1995 on common information technology security evaluation criteria (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 28 (Council resolution 94/C 181/01) of Annex XI to the Agreement: 29. 395 X 0144: Council recommendation 95/144/EC of 7 April 1995 on common information technology security evaluation criteria (OJ No L 93, 26. 4. 1995, p. 27). Article 2 The texts of recommendation 95/144/EC in the Icelandic and Norwegian languages, annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 March 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 29 February 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 273, 16. 11. 1995, p. 47. (2) OJ No L 93, 26. 4. 1995, p. 27.